Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong US 20180192405.

Regarding claims 20 and 26, Gong teaches a method of wireless communication performed by a network entity comprising 
mapping a downlink control channel candidate to a set of control channel elements (CCEs) based at least in part on a hopping pattern, 
wherein the search space is based on the downlink control channel candidate on the set of CCEs 
and transmitting the downlink control channel candidate on the set of CCEs (fig. 4, [0008], e.g., CCEs span consecutive time/frequency resources), and the other search space may use distributed resource mapping (e.g., CCEs span non-consecutive time/frequency resources based on a hopping / interleaving pattern, [0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claims 20 and 26 above, and further in view of Zhou US 20190313434.
	Gong is silent on the hopping pattern is based on at least two of a control resource set of the downlink control channel candidate, the search space of the downlink control channel candidate, an aggregation level of the downlink control channel candidate, or a carrier of the downlink control channel candidate.
	Zhou teaches on the hopping pattern is based on at least two of a control resource set of the downlink control channel candidate ([0014, 0015], claim 12), the search space of the downlink control channel candidate, an aggregation level of the downlink control channel candidate ([0015], claim 12), or a carrier of the downlink control channel candidate ([0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by   the hopping pattern is based on at least two of a control resource set of the downlink control channel candidate, the search space of the downlink control channel candidate, an aggregation level of the downlink control channel candidate, or a carrier of the downlink control channel candidate, as shown by Zhou. This modification would benefit the system by choosing parameters that will enable the hopping pattern to be optimal for the UE.

Claim(s) 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 20 above, and further in view of Choi US 20190109732.

Regarding claim 22, Gong is silent on the hopping pattern is performed within a sub-band or bandwidth part.
Choi teaches the hopping pattern is performed within a sub-band or bandwidth part ([0188]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by the hopping pattern is performed within a sub-band or bandwidth part, as shown by Choi. This modification would benefit the system by providing a reliable method for transmitting the hopping pattern.

Regarding claim 23, the hopping pattern is performed across two or more sub-bands or bandwidth parts (Choi: [0188]). 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 20 above, and further in view of SOMICHETTY US 20180131483.

Gong is silent on transmitting information triggering or activating the hopping pattern, wherein the information triggering or activating the hopping pattern indicates a set of parameters for which the hopping pattern is triggered or activated.
SOMICHETTY teaches transmitting information triggering or activating the hopping pattern, wherein the information triggering or activating the hopping pattern indicates a set of parameters for which the hopping pattern is triggered or activated (The configuration information including information regarding hopping activation for multicast control and traffic channels and information regarding the configured hopping parameters/pattern is provided from the configuration component, [0117]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by transmitting information triggering or activating the hopping pattern, wherein the information triggering or activating the hopping pattern indicates a set of parameters for which the hopping pattern is triggered or activated, as shown by SOMICHETTY. This modification would benefit the system by providing a proven, reliable method for modifying the hopping pattern parameters.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 26 above, and further in view of Zhang US 20200213161.
Gong is silent on transmit information indicating a configuration for the hopping pattern.
Zhang teaches transmit information indicating a configuration for the hopping pattern (The reception module is configured to receive physical layer dynamic control signaling, where the physical layer dynamic control signaling carries parameter information for determining a frequency hopping pattern, [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by transmit information indicating a configuration for the hopping pattern, as shown by Zhang. This modification would benefit the system by enabling the system to dynamically change the hopping pattern based on network conditions.

Claim(s) 1, 8, 9, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong.

Regarding claim 1 and 29, Gong teaches a method of wireless communication performed by a user equipment (UE), comprising: determining a hopping pattern for a downlink control channel candidate (fig. 4, [0008], e.g., CCEs span consecutive time/frequency resources), and the other search space may use distributed resource mapping (e.g., CCEs span non-consecutive time/frequency resources based on a hopping / interleaving pattern, [0052]);
wherein the hopping pattern is based at least in part on a search space of the downlink control channel candidate (fig. 9, [0013, [0052]). Note, only one downlink control channel referenced. Therefore, the Examiner corresponds the applicant’s downlink control channel candidate with the downlink control channel of the reference. Note, the reference shows the correspondence between the control channel and search space [0013] and the search space and hopping pattern [0052].
Given Gong teaches a downlink control channel candidate on a set of CCEs based at least on a hopping pattern, scanning for the downlink control channel candidate based at least on a hopping pattern would have been obvious.   

Regarding claim 8, the hopping pattern is used for all downlink control channel candidates associated with the UE or a network entity base station associated with the downlink control channel candidate ([0052]).

Regarding claim 9, the hopping pattern is used for all control resource sets associated with the UE or a network entity base station associated with the downlink control channel candidate ([0052]).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 1 above, and further in view of Choi US 20190109732.

Gong is silent on the hopping pattern is performed within a sub-band or bandwidth part.
Choi teaches the hopping pattern is performed within a sub-band or bandwidth part ([0188]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by the hopping pattern is performed within a sub-band or bandwidth part, as shown by Choi. This modification would benefit the system by providing a reliable method for transmitting the hopping pattern.

Regarding claim 4, the hopping pattern is specific to the sub-band or the bandwidth part (Choi: [0188]).

Regarding claim 5, the hopping pattern is performed across two or more sub-bands or bandwidth parts (Choi: [0188]). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 5 above, and further in view of Cao US 20180295651.

	Gong is silent on the hopping pattern is consistent across a bandwidth part change.
	Cao teaches the hopping pattern is consistent across a bandwidth part change (the frequency hopping pattern can be defined for different BWP, i.e., UE may hop to different BWP at different time slot, [0180]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by   the hopping pattern is consistent across a bandwidth part change, as shown by Cao. This modification would benefit the system since this modification can be easily implemented into larger systems.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 1 above, and further in view of Oh US 20170134881.

	Gong is silent on the hopping pattern is used for a subset of downlink control channel candidates that includes the downlink control channel candidate.
	Oh teaches the hopping pattern is used for a subset of downlink control channel candidates that includes the downlink control channel candidate ([0368]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by the hopping pattern is used for a subset of downlink control channel candidates that includes the downlink control channel candidate, as shown by Oh. This modification would benefit the system by enabling to UE to select an optimal hopping pattern.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 1 above, and further in view of Zhou US 20190313434.
	Gong is silent on the hopping pattern is based on at least two of a control resource set of the downlink control channel candidate, the search space of the downlink control channel candidate, an aggregation level of the downlink control channel candidate, or a carrier of the downlink control channel candidate.
	Zhou teaches on the hopping pattern is based on at least two of a control resource set of the downlink control channel candidate ([0014, 0015], claim 12), the search space of the downlink control channel candidate, an aggregation level of the downlink control channel candidate ([0015], claim 12), or a carrier of the downlink control channel candidate ([0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by   the hopping pattern is based on at least two of a control resource set of the downlink control channel candidate, the search space of the downlink control channel candidate, an aggregation level of the downlink control channel candidate, or a carrier of the downlink control channel candidate, as shown by Zhou. This modification would benefit the system by choosing parameters that will enable the hopping pattern to be optimal for the UE.

Claim(s) 12, 16, 17, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 1 above, and further in view of Islam US 20180317213.

Regarding claims 12 and 30, Gong is silent on receiving information triggering or activating the hopping pattern.
Islam teaches receiving information triggering or activating the hopping pattern (A UE can be configured with one or multiple hopping patterns and hence, a UE may monitor multiple fields in the DCI. In that case, each hopping pattern may be activated or deactivated, [0153]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by receiving information triggering or activating the hopping pattern, as shown by Islam. This modification would benefit the system by providing a proven, reliable method for activating the hopping pattern.

Regarding claim 16, Gong is silent on receiving information deactivating the hopping pattern.
Islam teaches receiving information deactivating the hopping pattern ([0153]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by receiving information deactivating the hopping pattern, as shown by Islam. This modification would benefit the system by providing a method for deactivating the hopping pattern.

Regarding claim 17, although Islam is silent on a timer for deactivation, the use of timers is well known and therefore the limitation is not novel.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gong and Islam as applied to claim 12 above, and further in view of Zhang US 20200213161.
The combination is silent on the hopping pattern is configured and activated dynamically.
Zhang teaches the hopping pattern is configured and activated dynamically (The reception module is configured to receive physical layer dynamic control signaling, where the physical layer dynamic control signaling carries parameter information for determining a frequency hopping pattern, [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the hopping pattern is configured and activated dynamically, as shown by Zhang. This modification would benefit the system by enabling the system to dynamically change the hopping pattern based on network conditions.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gong and Islam as applied to claim 12 above, and further in view of Park US 20210218502.

The combination is silent on the hopping pattern is configured and activated semi-statically.
Park teaches the hopping pattern is configured and activated semi-statically ([0222]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   the hopping pattern is configured and activated semi-statically, as shown by Park. This modification would benefit the system in the case where network conditions do not warrant dynamically changing the hopping pattern.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gong and Islam as applied to claim 12 above, and further in view of SOMICHETTY US 20180131483.

The combination is silent on the information triggering or activating the hopping pattern indicates a set of parameters for which the hopping pattern is triggered or activated.
SOMICHETTY teaches the information triggering or activating the hopping pattern indicates a set of parameters for which the hopping pattern is triggered or activated (The configuration information including information regarding hopping activation for multicast control and traffic channels and information regarding the configured hopping parameters/pattern is provided from the configuration component, [0117]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the information triggering or activating the hopping pattern indicates a set of parameters for which the hopping pattern is triggered or activated, as shown by SOMICHETTY. This modification would benefit the system by providing a proven, reliable method for modifying the hopping pattern parameters.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gong and Islam as applied to claim 12 above, and further in view of Zhang US 20180288746.
Gong is silent on receiving information indicating a rule for activating or deactivating the hopping pattern or indicating the hopping pattern; and activating or deactivating the hopping pattern in accordance with the rule.
Zhang teaches receiving information indicating a rule for activating or deactivating the hopping pattern or indicating the hopping pattern; and activating or deactivating the hopping pattern in accordance with the rule (K value to use depends on certain rule such as user channel conditions, service types, etc.; 8) at least two parameters to control a valid usage of the grant-free resources: one used as a flag, e.g., F1, if enabling activation/deactivation/release (e.g., 0, disable; 1, enable), one used as a flag, e.g., F2, to indicate activation/deactivation status (e.g., 0, deactivated; 1 activated, [0088]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by   receiving information indicating a rule for activating or deactivating the hopping pattern or indicating the hopping pattern; and activating or deactivating the hopping pattern in accordance with the rule, as shown by Zhang. This modification would benefit the system by providing a proven, reliable method for hopping pattern activation/deactivation.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong as applied to claim 1 above, and further in view of Jeon US 20190097762.

Gong is silent on transmitting a request to activate or deactivate the hopping pattern.
Jeon teaches transmitting a request to activate or deactivate the hopping pattern (hopping pattern, the additional activation signaling may cause additional delay and may lead to potential service interruption or unavailability for the period of using and requesting the activation, [0245]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Gong by transmitting a request to activate or deactivate the hopping pattern, as shown by Jeon. This modification would benefit the system by enabling the UE to dynamically initiate a hopping pattern.


Prior Art of Record

Takeda US 20210099979
[0083] when the maximum value of the number of downlink control channel candidates is configured to exceed the predetermined value (e.g., UE capability), the UE selects a control resource set based on a predetermined rule, and monitors downlink control channel candidates of a selected control resource set.

Allowable Subject Matter
Claims 2, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476